In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-1514
CRAIG STRAND,
                                                  Plaintiff-Appellee,
                                 v.

CURTIS MINCHUK,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
            No. 2:15-cv-149 — James T. Moody, Judge.
                    ____________________

  ARGUED AUGUST 7, 2018 — DECIDED NOVEMBER 8, 2018
AS AMENDED ON PETITION FOR REHEARING DECEMBER 6, 2018
               ____________________

   Before KANNE, SCUDDER, and ST. EVE, Circuit Judges.
   SCUDDER, Circuit Judge. We consider whether the district
court erred at summary judgment in denying qualiﬁed im-
munity to a police oﬃcer who, in the context of an argument
and ﬁst ﬁght over parking tickets, shot a semi-truck driver.
The oﬃcer ﬁred the shot after the driver stopped ﬁghting,
stepped back from the oﬃcer, and—with his hands in the
air—twice said “I surrender.” The district court concluded
2                                                    No. 18-1514

that a material question of fact existed as to whether the driver
continued to pose a threat at the exact moment the oﬃcer ﬁred
the shot.
    We aﬃrm. We cannot read the facts in the light most fa-
vorable to the plaintiﬀ and, on the record as it presently
stands, conclude as a matter of law that the oﬃcer is entitled
to qualiﬁed immunity. Doing so would mark a stark depar-
ture from clearly established law regarding an oﬃcer’s use of
deadly force. A trial is necessary to determine the precise
timeline and circumstances leading to and surrounding the
oﬃcer’s deployment of such force.
                                I
                                A
    Our retelling of the facts tracks the district court’s account
at summary judgment. See Estate of Clark v. Walker, 865 F.3d
544, 547 (7th Cir. 2017).
     Craig Strand drives an 18-wheeler. On May 20, 2013, he
stopped in Merrillville, Indiana, to take a mandatory drug
screening test. Unable to ﬁnd parking at the drug-testing fa-
cility, Strand received permission to park his rig outside a
nearby Planned Parenthood oﬃce.
   Curtis Minchuk, a police oﬃcer with the Town of
Merrillville, was working security at Planned Parenthood the
same day. He did so in uniform with authorization from the
Town. Upon reporting to work, Minchuk noticed a semi-truck
parked in the lot. Unable to ﬁnd the driver, he wrote two
parking tickets and left them on the truck’s windshield.
  Upon returning to his truck, Strand found the tickets and
went into Planned Parenthood to ask about them. An
No. 18-1514                                                  3

employee directed Strand to meet a police oﬃcer by his truck.
Strand tried to discuss the tickets with Oﬃcer Minchuk, ex-
plaining that he did not see any no-parking signs in the lot,
and also had received permission to park there. Minchuk had
no interest in discussing the tickets beyond, as the district
court observed, allegedly soliciting a bribe from Strand. After
Strand declined to pay, Minchuk drove to the back of the
Planned Parenthood facility.
    Strand started his rig, but before driving away used his
cell phone to take pictures of the parking lot, thinking he
might need them to show the absence of no-parking signs to
contest the tickets. Observing from a distance, Oﬃcer
Minchuk returned to the truck and ordered Strand to leave
immediately. Strand said he would leave as soon as he
ﬁnished taking pictures. Minchuk responded by saying he
was calling a tow truck and telling Strand he had two minutes
to leave.
    The situation then escalated. Stepping toward Strand,
Oﬃcer Minchuk admonished, “I told you to get the f*** outta
here,” and slapped Strand’s cell phone to the ground.
Minchuk then demanded Strand’s identiﬁcation; Strand
refused and countered by demanding Minchuk’s badge
number. Minchuk replied, “I said, give me your I.D.” and
grabbed Strand by his shirt and neck, resulting in Strand’s
shirt tearing oﬀ his body. Minchuk attempted to push and
tackle Strand to the ground, with Strand resisting by holding
on to Minchuk’s arm.
    At that point, both men fell to the ground, with Strand
then punching Minchuk at least three times in the face and
placing his hands on Minchuk’s throat. Minchuk testiﬁed that
this caused him to see stars, to feel as if he would pass out,
4                                                 No. 18-1514

and to fear for his life. He worried that, if he passed out,
Strand would take his gun and shoot him.
    The ﬁst ﬁght ceased when Strand stood up, backed four to
six feet away from Oﬃcer Minchuk, put his hands up, and
said, “I surrender. Do whatever you think you need to do. I
surrender, I’m done.” While still on the ground, Minchuk re-
sponded by removing his gun from its holster and ﬁring a
shot at Strand, striking him in the abdomen. Strand survived
the gunshot wound. (In a subsequent proceeding in Indiana
state court, Strand was convicted of committing felony battery
of a police oﬃcer.)
                              B
    Strand brought suit under 42 U.S.C. § 1983 against Oﬃcer
Minchuk and the Town of Merrillville for the use of excessive
force in violation of the Fourth Amendment. The defendants
moved for summary judgment, contending that undisputed
facts showed that Oﬃcer Minchuk could have reasonably be-
lieved Strand was not subdued—and therefore continued to
present a danger—at the moment Minchuk chose to use
deadly force. The defendants further argued that regardless
of the district court’s ruling on the merits of the excessive
force claim, Minchuk was entitled to qualiﬁed immunity.
    The district court denied the Town and Minchuk’s motion
for summary judgment, concluding that a material fact
remains unresolved and contested between the parties:
whether suﬃcient time passed upon Strand’s surrender to
result in Strand being “subdued prior to Oﬃcer Minchuk’s
use of deadly force.” Putting the same point another way, the
district court determined that Strand’s substantive Fourth
Amendment claim and Oﬃcer Minchuk’s corresponding
No. 18-1514                                                    5

request for qualiﬁed immunity could not be resolved on
summary judgment because the record leaves “unclear
whether the rapidly-evolving nature of the altercation
justiﬁed Oﬃcer Minchuk’s use of force, or whether he had
time to recalibrate the degree of force necessary, in light of
plaintiﬀ’s statement of surrender.”
    In emphasizing that these questions could not be an-
swered on summary judgment, the district court was able to
make the limited observation that, “[a]t some point at the start
of the physical altercation Oﬃcer Minchuk called for assis-
tance over his radio.” The court further observed that twenty-
one seconds passed from Minchuk’s radio call for backup to
the report of the shooting, which the record shows came from
a Planned Parenthood employee who called 911.
    Oﬃcer Minchuk now appeals, urging us to reverse the dis-
trict court’s denial of qualiﬁed immunity.
                               II
                               A
   We begin, as we must, by evaluating our jurisdiction over
Oﬃcer Minchuk’s appeal. Although the denial of summary
judgment ordinarily does not constitute an appealable ﬁnal
order under 28 U.S.C. § 1291, the collateral-order doctrine af-
fords an exception for a denial of qualiﬁed immunity. See
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); Thompson v. Cope,
900 F.3d 414, 419 (7th Cir. 2018).
   The Supreme Court’s decision in Johnson v. Jones, 515 U.S.
304 (1995) teaches that the exception is not absolute, however.
Immediate appeal is available only if we can evaluate the de-
nial of qualiﬁed immunity as a legal matter. See id. at 319–20.
Here that requires us to view the facts as the district court did
6                                                    No. 18-1514

in ruling on Oﬃcer Minchuk’s motion for summary judg-
ment—in the light most favorable to Strand as the plaintiﬀ
and non-moving party. See Jones v. Clark, 630 F.3d 677, 680
(7th Cir. 2011). Only then do we evaluate the constitutionality
of Oﬃcer Minchuk’s conduct. See Thompson, 900 F.3d at 419–
20; Jones, 630 F.3d at 680–81.
    In answering whether a police oﬃcer is entitled to quali-
ﬁed immunity as a matter of law, we must avoid resolving
contested factual matters. See Gutierrez v. Kermon, 722 F.3d
1003, 1011 (7th Cir. 2013); Weinmann v. McClone, 787 F.3d 444,
446 (7th Cir. 2015) (“An appeal from a ruling on qualiﬁed im-
munity is not the time for the resolution of disputed facts.”).
If we detect a “back-door eﬀort” to contest facts on appeal, we
lack jurisdiction. Jones, 630 F.3d at 680; see also Gutierrez, 722
F.3d at 1010 (reiterating limits of appellate jurisdiction over
appeal from denial of qualiﬁed immunity and stating that a
party “eﬀectively pleads himself out of court by interposing
disputed factual issues in his argument”).
     Aware of this jurisdictional limitation, Oﬃcer Minchuk
emphasizes that he is not contesting any facts and indeed, for
purposes of this appeal, accepts them in the light most favor-
able to Strand as the non-moving party. We take him at his
word and proceed to evaluate whether Oﬃcer Minchuk is en-
titled to qualiﬁed immunity as a matter of law. See Jones, 630
F.3d at 680 (“In a collateral-order appeal like this one, where
the defendants say that they accept the plaintiﬀ’s version of
the facts, we will take them at their word and consider their
legal arguments in that light.”); Knox v. Smith, 342 F.3d 651,
656–57 (7th Cir. 2003) (following the same approach).
    In traveling this path, we cannot retreat from our obliga-
tion to avoid trying to answer (as a factual matter) the
No. 18-1514                                                   7

question the district court emphasized remains unresolved:
whether enough time went by between Strand’s surrender
and Minchuk’s use of deadly force such that Strand was sub-
dued at the moment Minchuk ﬁred the shot. The Supreme
Court has underscored the necessity for this exact discipline
in this exact context—appellate review of a denial of qualiﬁed
immunity on summary judgment. See Tolan v. Cotton, 134 S.
Ct. 1861, 1868 (2014) (“By weighing the evidence and reaching
factual inferences contrary to Tolan’s competent evidence, the
court below neglected to adhere to the fundamental principle
that at the summary judgment stage, reasonable inferences
should be drawn in favor of the non-moving party.”).
                               B
    In evaluating Oﬃcer Minchuk’s entitlement to qualiﬁed
immunity, we undertake the twofold inquiry of asking
whether his conduct violated a constitutional right, and
whether that right was clearly established at the time of the
alleged violation. See District of Columbia v. Wesby, 138 S. Ct.
577, 589 (2018). We are free to choose which prong to address
ﬁrst. See Pearson v. Callahan, 129 S. Ct. 808, 812 (2009).
   The ﬁrst prong of the inquiry, whether Oﬃcer Minchuk
used excessive force and thereby violated Strand’s Fourth
Amendment rights, is governed by the Supreme Court’s deci-
sions in Tennessee v. Garner, 471 U.S. 1 (1985) and Graham v.
Connor, 490 U.S. 386 (1989). The law requires an assessment of
the totality of the facts and circumstances and a “careful bal-
ancing of the nature and quality of the intrusion on the indi-
vidual’s Fourth Amendment interests against the countervail-
ing governmental interests at stake.” See Plumhoﬀ v. Rickard,
134 S. Ct. 2012, 2020 (2014) (quoting Graham, 490 U.S. at 396).
At a more speciﬁc level, we owe “careful attention” to “the
8                                                     No. 18-1514

severity of the crime at issue, whether the suspect poses an
immediate threat to the safety of the oﬃcers or others, and
whether he is actively resisting arrest or attempting to evade
arrest by ﬂight.” Graham, 490 U.S. at 396.
    The proper inquiry is one of “objective” reasonableness
that proceeds without regard to the subjective “intent or mo-
tivation” of the oﬃcer. Id. at 397. To be sure, the “calculus of
reasonableness must embody allowance for the fact that po-
lice oﬃcers are often forced to make split-second judgments—
in circumstances that are tense, uncertain, and rapidly evolv-
ing—about the amount of force that is necessary in a particu-
lar situation.” Id. at 396–97. So, too, however, have we cau-
tioned that “[w]hen an oﬃcer faces a situation in which he
could justiﬁably shoot, he does not retain the right to shoot at
any time thereafter with impunity.” Ellis v. Wynalda, 999 F.2d
243, 247 (7th Cir. 1993). After all “[t]he circumstances might
materially change,” for “[e]ven though an oﬃcer may in one
moment confront circumstances in which he could constitu-
tionally use deadly force, that does not necessarily mean he
may still constitutionally use deadly force the next moment.”
See Horton v. Pobjecky, 883 F.3d 941, 950 (7th Cir. 2018).
    If the facts and circumstances show that an individual
who once posed a threat has become “subdued and comply-
ing with the oﬃcer’s orders,” the oﬃcer may not continue to
use force. See Johnson v. Scott, 576 F.3d 658, 660 (7th Cir. 2009).
And that is especially so when it comes to the use of deadly
force: “[A] person has a right not to be seized through the use
of deadly force unless he puts another person (including a po-
lice oﬃcer) in imminent danger or he is actively resisting ar-
rest and the circumstances warrant that degree of force.”
Weinmann, 787 F.3d at 448. As the Supreme Court succinctly
No. 18-1514                                                     9

stated in Garner, “[a] police oﬃcer may not seize an unarmed,
nondangerous suspect by shooting him dead.” 471 U.S. at 11.
Wherever “feasible,” moreover, the oﬃcer should give a
warning before deploying deadly force. Id. at 12.
    For the law to be clearly established—the second prong of
the qualiﬁed immunity analysis—the “existing precedent
must have placed the statutory or constitutional question be-
yond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The
necessary starting point is to deﬁne the right at issue with
speciﬁcity. See Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018).
Indeed, the Supreme Court has “’repeatedly told courts . . .
not to deﬁne clearly established law at a high level of gener-
ality,’ since doing so avoids the crucial question whether the
oﬃcial acted reasonably in the particular circumstances he or
she faced.” Rickard, 134 S. Ct. at 2023 (quoting al-Kidd, 563 U.S.
at 742); see also Kisela, 138 S. Ct. at 1153 (emphasizing im-
portance of deﬁning clearly established law with speciﬁcity in
the excessive force context).
    The demand for speciﬁcity is not unyielding or bereft of
balance. Assessing whether the law is clearly established does
not require locating “a case directly on point.” Kisela, 138 S.
Ct. at 1152. Law enforcement oﬃcers, the Court has stressed,
“can still be on notice that their conduct violates established
law even in novel factual circumstances.” Hope v. Pelzer, 536
U.S. 730, 741 (2002).
                                C
    Whether we approach Oﬃcer Minchuk’s request for qual-
iﬁed immunity by ﬁrst assessing the merits of Strand’s claim
or instead by evaluating whether Minchuk’s conduct violated
clearly established law, we come to the same barrier: we
10                                                No. 18-1514

cannot—as we must—view the facts in Strand’s favor and
conclude as a matter of law that Minchuk is entitled to quali-
ﬁed immunity on summary judgment.
   Oﬃcer Minchuk resorted to the use of deadly force at a
time when Strand had stopped ﬁghting, separated from
Minchuk, stood up, stepped four to six feet away from
Minchuk, and, with his hands in the air, said, “I surrender. Do
whatever you think you need to do. I surrender, I’m done.”
The record shows that Strand was unarmed at all points in
time. Furthermore, upon standing, raising his hands, and
voicing his surrender, Strand never stepped toward Minchuk,
made a threatening statement, or otherwise did anything to
suggest he may resume ﬁghting or reach for a weapon.
    Recall, too, the broader circumstances that led to the
shooting. The police were not in hot pursuit of an individual
known to be armed and dangerous. Nor had the police re-
sponded to a report of violent crime or otherwise arrived at a
location only to ﬁnd an individual engaged in violent or men-
acing conduct or acting so unpredictably as to convey a threat
to anyone present.
    To the contrary, the entire fracas leading to Oﬃcer
Minchuk’s use of deadly force began with his issuance of
parking tickets. After Strand declined to make an on-the-spot
cash payment and instead sought to take pictures to show the
absence of no-parking signs, Oﬃcer Minchuk allowed the
situation to escalate and boil over by slapping Strand’s cell
phone to the ground and then tearing Strand’s shirt from his
body. The ﬁst ﬁght then ensued, with Strand choosing to stop
throwing punches and stand up and oﬀer his express
surrender, including by raising his hands above his head. It
was then—with no direction to Strand to keep his hands in
No. 18-1514                                                  11

the air, to fall to his knees, or to lay on the ground—that
Oﬃcer Minchuk drew his gun and ﬁred the shot.
    A reasonable jury could ﬁnd that Oﬃcer Minchuk violated
Strand’s constitutional right to remain free of excessive force.
On these facts and circumstances, considered collectively and
in the light most favorable to Strand, Strand no longer posed
an immediate danger to Oﬃcer Minchuk at the time he ﬁred
the shot. The Fourth Amendment does not sanction an of-
ﬁcer—without a word of warning—shooting an unarmed of-
fender who is not ﬂeeing, actively resisting, or posing an im-
mediate threat to the oﬃcer or the public. See Garner, 471 U.S.
at 11 (“A police oﬃcer may not seize an unarmed, nondanger-
ous suspect by shooting him dead.”).
    The district court correctly observed that additional fact
ﬁnding was necessary to determine whether “the rapidly-
evolving nature of the altercation” justiﬁed Oﬃcer Minchuk’s
use of deadly force or whether “he had time to recalibrate the
degree of force necessary, in light of [Strand’s] statement of
surrender.” This fact ﬁnding cannot occur on summary judg-
ment (or appeal), so we cannot conclude that the district court
committed error in determining a genuine issue of material
fact prevented a resolution of the merits of Strand’s claim.
    Oﬃcer Minchuk urges a contrary conclusion. He argues
that Strand’s “sudden and unexpected gesture of surrender,”
after having just ﬁnished beating Oﬃcer Minchuk about the
face and head while pressing down on Oﬃcer Minchuk’s
throat, proves as a matter of law that a reasonable oﬃcer
could have believed the use of deadly force was objectively
warranted to prevent Strand from inﬂicting additional serious
harm. Oﬃcer Minchuk goes even further, contending that
“[t]here is no dispute in this case that [Strand], who was
12                                                 No. 18-1514

standing over Oﬃcer Minchuk just a few feet away from him
completely unrestrained, was not subdued at the time that
Oﬃcer Minchuk deployed deadly force.”
    Factual disputes do not resolve on the force of say so, how-
ever. What Oﬃcer Minchuk sees as undisputed—whether
Strand continued to pose a threat at the moment Minchuk de-
ployed deadly force—is actually unresolved and indeed vig-
orously contested by Strand. For Minchuk to prevail at this
stage, the record must show that he ﬁred while Strand still
posed a threat. Instead, the record shows that Strand had
backed away, voiced his surrender, and up to ﬁve, ten, or ﬁf-
teen seconds may have elapsed while Strand stood with his
hands in the air. And that is why the district court rightly de-
termined, after a close and careful analysis of the record, that
Minchuk was not entitled to qualiﬁed immunity as a matter
of law at summary judgment on the merits of Strand’s claim.
    This same factual dispute also prevents us from conclud-
ing, as Oﬃcer Minchuk urges, that Strand’s clearly estab-
lished constitutional rights were not violated, the second
prong of the qualiﬁed immunity inquiry. We analyze whether
precedent squarely governs the facts at issue, mindful that we
cannot deﬁne clearly established law at too high a level of
generality. Yet we can look at the facts only with as much
speciﬁcity as the summary judgment record allows.
    It is beyond debate that a person has a right to be free of
deadly force “unless he puts another person (including a po-
lice oﬃcer) in imminent danger or he is actively resisting ar-
rest and the circumstances warrant that degree of force.”
Weinmann, 787 F.3d at 448; see also Becker v. Elfreich, 821 F.3d
920, 928 (7th Cir. 2016) (emphasizing that it is “well-estab-
lished that police oﬃcers cannot continue to use force once a
No. 18-1514                                                  13

suspect is subdued”). But the district court could not deter-
mine whether—at the point Minchuk used deadly force—
Strand posed an imminent harm to Oﬃcer Minchuk. The rec-
ord left unclear precisely how much time went by from the
moment the ﬁst ﬁght stopped to the moment Oﬃcer Minchuk
pulled the trigger.
    All the record shows is that twenty-one seconds passed
between Oﬃcer Minchuk radioing for assistance and the po-
lice department receiving the 911 call from the Planned
Parenthood employee who reported the shooting. However
much time elapsed between the end of the ﬁghting and the
gunshot had to be enough for Strand to bring the ground
brawl to an end, to stand up and step back four to six feet, and
then to raise his arms and say to Oﬃcer Minchuk, “I surren-
der. Do whatever you think you need to do. I surrender, I’m
done.” Perhaps all of this took ten seconds. Or perhaps it took
seven seconds or maybe ﬁfteen. At some point, though,
enough time may have passed that it would have been objec-
tively unreasonable for Oﬃcer Minchuk to continue to believe
that he was in imminent danger. But, as the district court ob-
served, the record at this stage does not answer whether
Strand continued to pose a threat when Minchuk ﬁred. And
this is the hurdle—the unresolved material question of fact—
that Oﬃcer Minchuk cannot clear on summary judgment.
    Oﬃcer Minchuk points to our decision in Johnson v. Scott,
576 F.3d 658 (7th Cir. 2009), which he sees as “controlling and
dispositive in this case,” to contend that there is no way to
conclude that he violated clearly established law in using
deadly force in the circumstances he faced here. Read fairly,
however, Johnson lends little support to Oﬃcer Minchuk, at
least at the summary judgment stage. Facts matter, and the
14                                                   No. 18-1514

facts of Johnson were quite diﬀerent. The crimes leading to ar-
rest in Johnson were severe—a shooting and then reckless
ﬂight in a car and by foot from the police. See 576 F.3d at 660.
The suspect had “used every method at his disposal to ﬂee”
but encountered a fence “too high for him to jump over.” Id.
At that point, cornered, he put his hands up in the air and at-
tempted to surrender, just as the oﬃcer, in a split-second re-
action, deployed force on the suspect. Id. at 659. Critical to the
court’s decision that the oﬃcer was entitled to qualiﬁed im-
munity was that “it could not have been more than one sec-
ond between [the suspect’s] surrender and the use of force by
[the oﬃcer].” Id. at 660.
    The contrast is clear: Strand’s confrontation with Oﬃcer
Minchuk involved no high-speed car and foot chase, no re-
port of a violent crime, and no reason to believe an oﬀender
was armed. Far from undermining the clearly established law
that the use of deadly force against a person posing no risk of
imminent harm is unreasonable, Johnson underscores that the
circumstances of the surrender and the timeline surrounding
the use of force are critical. And here, unlike in Johnson, the
circumstances are unclear such that we cannot discern with
any conﬁdence whether Strand continued to pose a threat to
Oﬃcer Minchuk.
    The clearly established law comes from cases in which we
have emphasized that a subdued suspect has the right not to
be seized by deadly or signiﬁcant force, a right which has
been well-established for decades. See, e.g., Abbott v. Sangamon
County, Ill., 705 F.3d 706, 732 (7th Cir. 2013) (citing cases da-
ting back to 1995 and concluding that “it was well-established
in this circuit that police oﬃcers could not use signiﬁcant
force on nonresisting or passively resisting suspects”);
No. 18-1514                                                 15

Wynalda, 999 F.2d at 247 (concluding that an oﬃcer was not
entitled to qualiﬁed immunity where he shot a ﬂeeing suspect
who no longer presented any immediate threat because
“[w]hen an oﬃcer faces a situation in which he could justiﬁ-
ably shoot, he does not retain the right to shoot at any time
thereafter with impunity”); see also Becker, 821 F.3d at 929
(upholding a denial of qualiﬁed immunity where an oﬃcer
used force on a suspect who was not ﬂeeing, was out in the
open, and had surrendered with his hands above his head);
Miller v. Gonzalez, 761 F.3d 822, 829 (7th Cir. 2014) (holding
that an oﬃcer was not entitled to qualiﬁed immunity at the
summary judgment stage where, at the point the oﬃcer used
force, the suspect was visible to the oﬃcer and “had been mo-
tionless for upwards of ten seconds”).
    Weinmann also instructs that a dispute of fact regarding
the circumstances surrounding an oﬃcer’s use of force may
prevent us from determining whether an individual’s clearly
established rights have been violated. 787 F.3d at 451. There
the summary judgment record left unresolved whether a sui-
cidal man with a gun presented an immediate threat to an of-
ﬁcer who arrived on the scene. See id. at 448. Under one ver-
sion of the facts, the oﬃcer’s use of force would have been
reasonable; under another, clearly established law would
have made it unreasonable. See id. at 449−50. And it was this
uncertainty as to a material fact that “preclude[d] a ruling on
qualiﬁed immunity” on summary judgment. Id. at 451.
   We chart the same course here. The existence of the
substantial factual dispute about the circumstances and
timing surrounding Minchuk’s decision to shoot Strand
precludes a ruling on qualiﬁed immunity at this point. This is
not to foreclose the availability of qualiﬁed immunity to
16                                                No. 18-1514

Oﬃcer Minchuk at trial. At trial a jury may resolve these
disputed facts in Oﬃcer Minchuk’s favor, and the district
court could then determine he is entitled to qualiﬁed
immunity as matter of law. See Warlick v. Cross, 969 F.2d 303,
305 (7th Cir. 1992) (“When the issue of qualiﬁed immunity
remains unresolved at the time of trial, as was the case here,
the district court may properly use special interrogatories to
allow the jury to determine disputed issues of fact upon
which the court can base its legal determination of qualiﬁed
immunity.”). But we cannot make such a determination at this
stage on this record.
     For these reasons, we AFFIRM.